Citation Nr: 0000924	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1972, including a period of service in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 rating decision by the Saint Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1997, a statement of the case was issued in November 
1997, and a substantive appeal was received in December 1997.  
The veteran testified at a personal hearing at the RO in May 
1998. 


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice stressors, and medical 
evidence suggesting a link between the veteran's PTSD and 
inservice stressors claimed by the veteran.   


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be granted for a 
disorder that was incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The threshold question in any claim, however, is whether the 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  A claim of 
entitlement to service connection for PTSD is well-grounded 
where the veteran submits medical evidence of a current 
disability, lay evidence (presumed to be credible for well-
grounded purposes) of an in-service stressor, and medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet.App. 353 (1998).  

The veteran claims that he suffers from post-traumatic stress 
disorder as a result of stressors experienced in Vietnam.  As 
noted above, his statements in this regard are accepted as 
true for well-grounded purposes.  The claims file reflects 
diagnoses of post-traumatic stress disorder associated with 
the veteran's account of service in Vietnam as well as 
medical evidence of a link to the claimed stressors.  An 
example of such a diagnosis and nexus opinion is the report 
of a November 1996 VA examination which lists a diagnosis of 
PTSD and includes a comment by the examiner that "the 
stressors were definitely the Vietnam combat experiences.  

Based on the above, the Board believes the claim is well-
grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  To this 
extent, the appeal is granted, subject to the following 
remand. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).

The veteran has alleged a number of stressors through various 
statements and through his hearing testimony offered in May 
1998.  The veteran has indicated that, while in Vietnam, he 
worked in a bunker as an air traffic controller every day and 
also served also flew as a door gunner.  Among stressors 
alleged by the veteran are having encountered two injured 
individuals at Cu Chi, sometime in the May to June time 
frame, who the veteran believed had been hit by an incoming 
rocket.  The veteran testified that he saw these individuals 
screaming and that he drove them to the hospital.  The 
veteran also indicated that a Chinook helicopter on which he 
had initially been assigned to fly was later hit by a rocket 
killing numerous service members, including the crew chief, 
with whom the veteran had personal contact.  According to the 
veteran's testimony in May 1998, this incident occurred 
sometime during August to September, although his testimony 
later offered during that hearing suggests a possible time 
frame of October to November.  The veteran also complained of 
constant incoming mortar and rocket attacks, while his unit 
was stationed in Cu Chi.  According to the veteran, the unit 
moved Phu Loi, apparently, some time in October or November.  

At least with respect two incidents, the veteran has provided 
an approximate time and location of the alleged.  It does not 
appear that the RO has contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and requested 
information that may corroborate the veteran's alleged 
stressors.  See M-21, Part III, 5.14.  Information obtained 
from USASCRUR may shed some light on the veteran's claim.  
Such information, if available, should include a unit 
history.  In addition, any performance evaluations 
corresponding to the veteran's service in Vietnam may provide 
useful information in this respect.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The RO's attention is 
directed, in part, to the veteran's 
statements provided in October 1996, 
November 1997, and January 1998, as well 
as to the veteran's testimony provided at 
the May 1998 hearing.  This summary and a 
copy of the veteran's DD 214, DA Form 20, 
and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including a unit history, if 
available.  In addition, the RO should 
obtain any performance evaluations 
corresponding to the veteran's service in 
Vietnam.  

2.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  The 
claims file should be reviewed by the 
examiner in connection with the 
examination, and all indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The RO must provide 
the examiner the summary of any stressors 
which have been verified, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If the 
diagnostic criteria for post-traumatic 
stress disorder are not satisfied, the 
examiner should so indicate.  If a 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the claims file is returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



